67 F.3d 303
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Ronald LALK, Appellant,v.Ansel CARD;  James Washington, Appellees.
No. 95-1440.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 6, 1995.Filed:  Sept. 26, 1995.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Ronald Lalk appeals from the district court's1 order dismissing his complaint pursuant to 28 U.S.C. Sec. 1915(d).  Having carefully reviewed the record, we conclude the district court did not abuse its discretion in dismissing Lalk's complaint, because it contains no nonfrivolous claims.  See Neitzke v. Williams, 490 U.S. 319, 325 (1989) (complaint is frivolous if it lacks an arguable basis in either law or fact);  Robinson v. Cavanaugh, 20 F.3d 892, 894 (8th Cir.1994) (per curiam) (standard of review).  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri, adopting the report and recommendation of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri